449 P.2d 652 (1969)
22 Utah 2d 127
SALT LAKE CITY, Plaintiff and Respondent,
v.
Charles W. PETERS, Defendant and Appellant.
No. 11239.
Supreme Court of Utah.
January 21, 1969.
Galen Ross, Mitsunaga & Ross, Salt Lake City, for appellant.
Floyd Gowans, City Prosecutor, Jack L. Crellin, Acting City Atty., Paul G. Grant, Asst. City Atty., Salt Lake City, for respondent.
CALLISTER, Justice.
Defendant-appellant was convicted in the City Court of Salt Lake City under a city ordinance for the crime of illegal sale of alcoholic beverages. He appealed his conviction to the district court, where upon a new trial, he was again found guilty. He has now attempted to appeal from that judgment to this court.
Section 9, Article VIII, of the Utah Constitution provides that appeals shall be from the final judgment of justices of the peace in criminal courts to the district courts; and the decision of the district courts shall be final, except in cases involving the validity or constitutionality of a statute. This court has previously construed this constitutional provision and its implementing statute to apply to an appeal from a city court to a district court; the action of the district court is final and no appeal lies therefrom to this court.[1]
*653 In the instant case, there is no question concerning the validity or constitutionality of a statute. Accordingly, the appeal is dismissed.
CROCKETT, C.J., and TUCKETT, HENRIOD, and ELLETT, JJ., concur.
NOTES
[1]  Salt Lake City v. Granieri, 16 Utah 2d 245, 398 P.2d 888 (1965).